169 S.W.3d 401 (2005)
Carole Salome MEYER, Appellant,
v.
Peter PECA, Esq., Honorable Max Higgs, Michael Milligan, Esq., and Estate of Mary J. Salome, Appellees.
No. 08-05-00084-CV.
Court of Appeals of Texas, El Paso.
July 7, 2005.
Carole (Carol) Salome Meyer, El Paso, pro se.
Michael R. `Mickey' Milligan, El Paso, pro se.
Maria A. Salas-Mendoza, Assistant County Attorney, Robert A. Skipworth, El Paso, for appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
RICHARD BARAJAS, Chief Justice.
On May 23, 2005, this Court provided notice of its intent to dismiss the appeal *402 pending before this Court under TEX.R.APP. P. 38.8 for the reason that Appellant has failed to file her brief and no motion for extension of time has been filed. The notice provided that Appellant must show grounds within 10 days for good reason to continue the appeal. Not having received a response from Appellant, this Court pursuant to TEX.R.APP. P. 42.3, and on its own motion, hereby dismisses this appeal for want of prosecution.
We therefore dismiss this appeal.
CHEW, J., not participating.